Case 1:04-cr-00385-LMB Document 534 Filed 08/31/20 Page 1 of 2 PageID# 3454



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )  Case No. 1:04-cr-385 (LMB)
                                     )
ALI AL-TIMIMI,                       )
                                     )
      Defendant.                     )
____________________________________)

NOTICE OF WITHDRAWAL OF MOTION FOR SUPPLEMENTAL MODIFICATION
                OF CONDITIONAL RELEASE ORDER

       The defendant respectfully submits notice that he is withdrawing his August 28, 2020

Motion for Supplemental Modification of the Release Order [Dkt. No. 533].

       After further deliberation, defense counsel have formed a plan to pick up the defendant

on the current release date of September 1, 2020. Attorney Jonathan Turley will now be picking

up the defendant at USP Florence (for transportation by automobile) rather than attorney Thomas

Huff. Accordingly, the defendant no longer seeks modification of the Order.

                                    Respectfully submitted,

                                                        /s/___________________
                                    Thomas Michael Huff, Virginia Bar No. 73587
                                    Thomas M. Huff, Attorney-at-Law
                                    P.O. Box 2248
                                    Leesburg, VA 20177
                                    Telephone: 703.665.3756
                                    Facsimile: 571.354.8985
                                    thuff@law.gwu.edu
Case 1:04-cr-00385-LMB Document 534 Filed 08/31/20 Page 2 of 2 PageID# 3455



                                       Jonathan Turley (pro hac vice)
                                       The George Washington University Law School
                                       2000 H Street, NW
                                       Washington, D.C. 20052
                                       (202) 994-7001 (telephone)
                                       (202) 508-6200 (facsimile)
                                       jturley@law.gwu.edu

                                       Attorneys for Defendant Ali Al-Timimi

Dated: August 30, 2020



                                 CERTIFICATE OF SERVICE

       I certify that on August 30, 2020, I will file the foregoing document on the CM/ECF

system, which will then serve it by electronic notification on all parties of record.


                                       _______________/s/_____________________
                                       Thomas Michael Huff, Virginia Bar No. 73587
                                       Thomas M. Huff, Attorney-at-Law
                                       P.O. Box 2248
                                       Leesburg, VA 20177
                                       Telephone: 703.665.3756
                                       Facsimile: 571.354.8985
                                       thuff@law.gwu.edu




                                                  2
